PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is granted and *213case number 1D10-5165, which was dismissed when counsel failed to timely file a brief, is hereby reinstated.
The record on appeal has been filed in the above-referenced appeal. Further, the Public Defender for the Second Judicial Circuit has been designated. The initial brief in case number 1D10-5165 shall be filed within 30 days of the date of issuance of mandate in this cause.
LEWIS, ROBERTS, and RAY, JJ., concur.